September 27, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
   LNR PARTNERS, LLC; LNR TEXAS PARTNERS, LLC AND LBUBS 2002-C2
                  WEST BROADWAY, LLC, Appellants

NO. 14-12-00405-CV                         V.

            PEARLAND WESTSIDE ASSOCIATES LIMITED, Appellee
                   ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on April 19, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, LNR Partners, LLC; LNR Texas Partners, LLC and LBUBS 2002-C2 West
Broadway, LLC.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.